

Exhibit 10.81
 
Letter agreement effective January 1, 2011 between Rob Krolik and Move, Inc.
regarding paid time off
 
MOVE
910 East Hamilton Ave., 6th Floor
Campbell, CA 95008
 
November 17, 2010
 
Dear Rob,
 
Effective January 1, 2011, you and other senior executives reporting directly to
the CEO (the “Leadership Team”) will no longer be subject to, or accrue or
accumulate paid time off under the vacation, floating holiday and/or paid sick
leave policies set forth in the Move Inc. Employee Handbook or in your offer
letter or any other documentation with the Company.
 
Rather, members of the Leadership Team will be permitted to take paid time off
for vacation and personal matters, subject to business needs, with the approval
of the CEO. The primary limitations on permitting the taking of vacation or time
off for personal matters will be those dictated by your job responsibilities.
Accordingly, there will be no prescribed limits on the amount of vacation or
personal time, if any, that you may request or be permitted to take in a given
year notwithstanding any reference thereto in any offer letter or any other
documentation with the Company.
 
In addition, paid time off for occasional, short illnesses will be permitted on
an as-needed basis, subject to medical verification if requested by the CEO.
Leadership Team members who qualify for and are granted a leave of absence under
Move Inc.’s Disability Leave of Absence or Family and Medical Leave of Absence
policies will be paid for up to a maximum of ninety (90) days of any such leave
taken in any twelve (12)-month rolling period, less any income received from any
income replacement benefits or insurance provided pursuant to any applicable law
or Company-sponsored insurance or benefit program.
 
Members of the Leadership Team will retain all vacation accrued on or before
December 31, 2010. Paid time off taken on or after January 1, 2011 will reduce
any such accrued vacation balance. If upon separation from employment, a
Leadership Team member has a balance of unused vacation, he or she will be paid
out in accordance with the Company’s policies and practices and applicable law.
 
Please indicate you acceptance of these terms by signing below and returning
this letter to me.
 
Very truly yours,
 

       /s/ Steve Berkowitz               Steve Berkowitz       Chief Executive
Officer                 cc       Carol Brummer, VP, Human Resources            
        Name   /s/ Rob Krolik Date        11/17/10     Rob Krolik      


--------------------------------------------------------------------------------